IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 95-30464
                             Summary Calendar
                          _____________________


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,
                                     versus

GUILLERMO DOMINGUEZ,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                           ( 92-161-H)
_________________________________________________________________

                         January 10, 1996
Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Guillermo      Dominguez   appeals       the   district     court's   order

dismissing his petition for a writ of error coram nobis. Dominguez

pleaded guilty to conspiracy with intent to distribute cocaine, a

violation of 21 U.S.C. § 846.             Dominguez did not appeal his

conviction, but filed a petition for a writ of error coram nobis.

In the petition, Dominguez argued that his conviction violated

double   jeopardy    because    he   previously     had   been    subjected   to

"civil/administrative forfeiture of the sum of $2,000.00 that was

taken by U.S. Customs in April of 1991 and over 30 other civil


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
forfeitures    after    that     date."         According     to    Dominguez,    law

enforcement officers "seized monies from [him] for nearly 2 years

under cover of [a] sting operation.                     Ultimately, all of the

property,     automobiles,        heavy     equipment,        office     equipment,

etc. . . . was all seized by the Federal Government."

     The district court dismissed Dominguez's petition on the basis

of Rule 60(b) of the Federal Rules of Civil Procedure, which

abolishes the writ of coram nobis.             The Fifth Circuit has held that

the relief formerly available through such a writ remains available

under the All Writs Act, 28 U.S.C. § 1651.                      United States v.

Drobny, 955 F.2d 990, 996 (5th Cir. 1992).                  Coram nobis relief is

available, however, only to a defendant who is no longer in

custody.    Id.   Dominguez cannot proceed under the All Writs Act

because he is serving the prison sentence imposed pursuant to his

plea agreement.

     Construing Dominguez's petition liberally as a motion under 28

U.S.C. § 2255, we are unable to reach the merits because of an

insufficiently    developed       record.        In    general,     a   guilty   plea

forecloses a double jeopardy claim unless the movant challenges the

validity of the plea or the face of the indictment or record

establishes    that     the     convictions       violate     the   constitutional

prohibition against double jeopardy.                 United States v. Broce, 488
U.S. 563, 569, 574-75 (1989).             Dominguez did not challenge the

validity of    his     guilty    plea.         His   double   jeopardy    challenge

conceivably could fall within the other exception to the guilty-




                                         -2-
plea bar, in that "judged on its face, the charge is one which the

[government] may not constitutionally prosecute."             Broce, 488 U.S.

at 575.      Before making this determination, it is necessary to

ascertain whether the civil forfeitures to which Dominguez alleges

he was subjected constituted "punishment" for purposes of double

jeopardy.1

     The "punishment" analysis varies depending on the particular

subparagraph    of     21   U.S.C.   §   881(a)   under    which   the   alleged

forfeitures occurred.         In United States v. Tilley, 18 F.3d 295, 298

(5th Cir. 1994), cert. denied sub. nom., 115 S. Ct. 573 and cert.

denied, 115 S. Ct. 574, this court applied the proportionality

framework established by the Supreme Court in United States v.

Halper,   490 U.S. 435    (1989),    to   determine   whether   the   civil

forfeiture of drug proceeds pursuant to 21 U.S.C. § 881(a)(6) was

"punishment" for purposes of double jeopardy.                  In a recently

decided case, the Fifth Circuit held that this proportionality

analysis is inapplicable to forfeitures under 21 U.S.C. § 881(a)(4)

and § 881(a)(7).       United States v. Perez, No. 94-60788, slip op.

962, 966 (5th Cir. Nov. 21, 1995).                 Forfeitures under these

subparagraphs are per se "punishments" for purposes of double

jeopardy regardless of the value of the property involved.                 Id.

     Because the record on appeal does not demonstrate conclusively

     1
      Dominguez also will have to show that he had an ownership
interest in the items allegedly seized and that he made a claim in
the civil forfeiture proceedings. See United States v. Arreola-
Ramos, 60 F.3d 188, 192-93 (5th Cir. 1995).




                                         -3-
that Dominguez's double jeopardy argument lacks merit, we VACATE

the   district   court's   order   and   REMAND   for   consideration   of

Dominguez's petition as a motion under 28 U.S.C. § 2255 consistent

with this opinion.2

                                                  VACATED and REMANDED.




      2
      On remand the district court should allow the government to
argue that Dominguez's double jeopardy claim is barred because of
his failure to raise it on direct appeal. See United States v.
Shaid, 937 F.2d 228, 232 (5th Cir. 1991) (en banc), cert. denied,
502 U.S. 1076 (1992).




                                   -4-